Exhibit 10.2


2010 INCENTIVE AWARD PLAN
SENIOR EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


ASGN Incorporated, a Delaware corporation (the “Company”), pursuant to its
Second Amended and Restated 2010 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”), an
award of Performance-Based Restricted Stock Units (“Restricted Stock Units” or
“RSUs”). Each Restricted Stock Unit represents the right to receive one Share
upon vesting of such Restricted Stock Unit, as may be modified by the rTSR
adjustment described below. This award of Restricted Stock Units is subject to
all of the terms and conditions set forth herein and in the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A (the “Award Agreement ”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Award Notice and Award Agreement.
Participant:
 
Grant Date:
_________, 20__
Grant Number:
0
Total Number of RSUs:
xxxx (the “RSUs”)
Vesting Schedule:


[2020 grant vesting schedule - These RSUs are subject to a service condition and
a performance condition. The service condition shall be satisfied in full on
January 2, 20__[three years from the year of grant], subject to your continued
service to the Company or any of its subsidiaries through such date. The RSUs
will remain subject to certification by the Company’s Compensation Committee of
attainment of the following performance target for the three-year period
beginning on the Grant Date and ending on the third anniversary thereof (the
“vesting date”).


The number of shares to be issued shall be modified to increase or decrease to a
ratio of five to one for the annualized total shareholder return (“TSR”)
achievement for the three-year performance period above or below the median of a
peer group set forth in Annex A hereto, with a payout of shares capped at 200
percent of the number of RSUs granted. The price of the stock of the Company and
of the peer group to measure performance against for the TSR calculation shall
each be based upon a 20-trading day average at the beginning and end of the
period.


For example, if the Company performed at an annualized rate of one percent above
the peer group median over the three-year performance period, the Participant
would receive a number of shares that equaled 105 percent of the number of RSUs
granted, and if the Company performed at an annualized rate of two percent below
the peer group median, the Participant would receive a number of shares that
equaled 90 percent of the number of RSUs granted.]


Termination:


The RSUs will be subject to forfeiture upon a Termination of Services as set
forth in Section 2.5 of the Award Agreement, provided, however, that if
Participant’s service to the Company is terminated by the Company not for Cause
(as such term may be defined in an applicable employment (or similar service)
agreement by and between Participant and the Company, or in the Company’s
Amended and Restated Change in Control Severance Plan if no such agreement
exists), a pro rata portion of the RSUs shall remain outstanding and eligible to
vest in accordance with Section 2.3(b) of the Award Agreement.










--------------------------------------------------------------------------------




By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Award Agreement set forth
in Exhibit A and this Grant Notice. Participant has reviewed the Award
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provsions of this Grant Notice, the Award Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Grant Notice or the Award Agreement. If Participant
is married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.




     ASGN INCORPORATED:




     PARTICIPANT:
By:
 
By:






Print Name:
Theodore S. Hanson
Print Name:
 
Title:
President and Chief Executive Officer
Date:
__________________________
Address:
26745 Malibu Hills, Road
Address:
__________________________
 
Calabasas, CA 91301
 
__________________________














--------------------------------------------------------------------------------









ANNEX A


1)
Amdocs Limited

2)
Barrett Business Services, Inc.

3)
Booz Allen Hamilton Holding Corporation

4)
CACI International Inc.

5)
CBIZ, Inc.

6)
Cognizant Technology Solutions Corporation

7)
CoStar Group, Inc.

8)
DXC Technology Company

9)
EPAM Systems, Inc.

10)
Equifax Inc.

11)
FTI Consulting, Inc.

12)
Gartner, Inc.

13)
GP Strategies Corporation

14)
Heidrick & Struggles International, Inc.

15)
Huron Consulting Group Inc.

16)
ICF International, Inc.

17)
InnerWorkings, Inc.

18)
Insperity, Inc.

19)
International Business Machines Corporation

20)
KBR, Inc.

21)
Kelly Services, Inc.

22)
Kforce Inc.

23)
KornFerry

24)
Leidos Holding, Inc.

25)
ManpowerGroup Inc.

26)
ManTech International Corporation

27)
Mistras Group, Inc.

28)
Nielsen Holdings plc

29)
Perficient, Inc.

30)
Perspecta Inc.

31)
Resources Connection, Inc.

32)
Robert Half International Inc.

33)
Science Applications International Corporation

34)
TransUnion

35)
TriNet Group, Inc.








--------------------------------------------------------------------------------




36)
TrueBlue, Inc.

37)
Unisys Corporation

38)
Verisk Analytics, Inc.

39)
Virtusa Corporation



If a peer is acquired by another peer, keep the peer who performed the
acquisition and remove the acquired peer. If a peer spins out a portion of its
business, but the parent company remains in place, keep the peer and treat the
spinoff as a re-invested dividend. If a peer merges with or acquires a non-peer
and the peer company is the surviving entity, or if a peer no longer meets the
screening criteria, keep the peer. If the peer is not the surviving entity after
a merger with a non-peer, or if a spun-out entity replaces the peer company,
remove the peer. If a peer is suspended due to misconduct or goes bankrupt, keep
the peer and set to the company to -100 percent TSR.









--------------------------------------------------------------------------------









EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Senior Executive Performance-Based Restricted Stock Unit Award
Notice (the “Grant Notice”) to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, ASGN Incorporated, a Delaware corporation (the
“Company”), has granted to Participant an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) under the ASGN Incorporated Second Amended
and Restated 2010 Incentive Award Plan, as amended from time to time (the
“Plan”).
ARTICLE 1.
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice. As used herein,
the term “stock unit” shall mean a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding Share
(subject to adjustment as provided in Section 13.2 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to Participant if such Restricted Stock Units vest pursuant to Section 2.3
hereof. The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.
(a)     “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to a Non-Employee Director.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine


A-1



--------------------------------------------------------------------------------




the effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE 2.    
GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of a Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article 2 hereof, Participant will
have no right to payment of any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
2.3    Vesting Schedule.
(a)    Subject to Sections 2.3(b) and 2.5 hereof, the RSUs awarded by the Grant
Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment or services through the applicable vesting
dates, as a condition to the vesting of the applicable installment of the RSUs
and the rights and benefits under this Agreement. Unless otherwise determined by
the Administrator or as set forth in Section 2.5 hereof, partial employment or
service, even if substantial, during any vesting period will not entitle
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a Termination of Services as provided in
Section 2.5 hereof or under the Plan.
(b)    In addition, (i) upon a Termination of Employment by the Company not for
Cause (as such term may be defined in an applicable employment (or similar
service) agreement by and between Participant and the Company, or in the
Company’s Amended and Restated Change in Control Severance Plan if no such
agreement exists), the RSUs shall remain outstanding and eligible to vest
(without the requirement of continued employment beyond such termination) as set
forth in the Grant Notice to which this Agreement is attached (i.e., subject to
the achievement of the applicable performance goal(s) during the three-year
performance period) on a prorated basis (based on length of employment to the
Company during the three-year period beginning on January 2 of the year of
grant).
2.4    Consideration to the Company. In consideration of the grant of the award
of RSUs by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the


A-2



--------------------------------------------------------------------------------




services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Except as set forth in Section 2.3(b), upon Participant’s Termination of
Services for any or no reason, all then unvested RSUs subject to this Agreement
will thereupon be automatically forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder. Upon a Participant’s
Termination of Employment not for Cause as set forth in Section 2.3(b), the
prorated portion of the RSUs shall remain outstanding and eligible to vest in
accordance with Section (2.3(b) hereof.
2.6    Payment upon Vesting.
(a)    As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of Restricted Stock Units subject to this award that vest on the
applicable vesting date, unless such Restricted Stock Units terminate prior to
the given vesting date pursuant to Section 2.5 hereof. Notwithstanding the
foregoing, in the event Shares cannot be issued pursuant to Section 2.7(a), (b)
or (c) hereof, then the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that Shares can again be issued in accordance with Sections 2.7(a),
(b) and (c) hereof.
(b)    Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of Shares. Such payment shall be made by deduction from other compensation
payable to Participant or in such other form of consideration acceptable to the
Company which may, in the sole discretion of the Administrator, include:
(i)    Cash or check;
(ii)     Surrender of Shares (including, without limitation, Shares otherwise
issuable under the RSUs) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or
(iii)    Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to Shares then issuable under the
RSUs, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of its withholding
obligations; provided that payment of such proceeds is then made to the Company
at such time as may be required by the Company, but in any event not later than
the settlement of such sale).
The Company shall not be obligated to deliver any new certificate representing
Shares to Participant or Participant’s legal representative or enter such Share
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state


A-3



--------------------------------------------------------------------------------




and local taxes applicable to the taxable income of Participant resulting from
the grant or vesting of the RSUs or the issuance of Shares.


2.7    Conditions to Delivery of Stock. Subject to Section 2.6, the Shares
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
such Shares are then listed;


(b)    The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.


2.8    Rights as Stockholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.


ARTICLE 3.    
OTHER PROVISIONS


3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. Neither any person or persons acting as the Administrator and nor any
member of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the RSUs.


A-4



--------------------------------------------------------------------------------






3.2    Grant is Not Transferable. During the lifetime of Participant, the RSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the Shares
underlying the RSUs have been issued, and all restrictions applicable to such
Shares have lapsed. Neither the RSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.


3.3    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


3.4    Adjustments Upon Specified Events. The Administrator may accelerate
payment and vesting of the Restricted Stock Units in such circumstances as it,
in its sole discretion, may determine. In addition, upon the occurrence of
certain events relating to the Shares contemplated by Section 13.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Stock),
the Administrator shall make such adjustments the Administrator deems
appropriate in the number of Restricted Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Restricted
Stock Units. Participant acknowledges that the RSUs are subject to amendment,
modification and termination in certain events as provided in this Agreement and
under the Plan, including without limitation, under Section 13.2 of the Plan.


3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.


3.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


3.7    Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws,


A-5



--------------------------------------------------------------------------------




rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the
Administrator; provided that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.


3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assign of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.


3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.


3.13    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.


3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.




A-6



--------------------------------------------------------------------------------







EXHIBIT B
TO SENIOR EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


CONSENT OF SPOUSE


I, ____________________, spouse of ____________________, have read and approve
the foregoing ASGN Incorporated Performance-Based Restricted Stock Unit Award
Agreement (the “Agreement”). In consideration of issuing to my spouse the shares
of the common stock of ASGN Incorporated. set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of ASGN Incorporated issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.
 
 
 
 
 
Dated: ___________________
_______________________________________
 Signature of Spouse
 





PLEASE NOTE: THIS DOCUMENT ONLY NEEDS TO BE SIGNED IF YOU ARE MARRIED AND RESIDE
IN ONE OF THE FOLLOWING STATES: Alaska, Arizona, California, Idaho, Louisiana,
Nevada, New Mexico, Texas, Washington or Wisconsin.




































A-7

